DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, lines 14 and 23, it appears the term “id” should be --is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 15, the shape of the weather-resistant cloth has not been set forth to warrant the language “at least 3 gripping handles affixed to each of respective corners of the weather- resistant cloth” or “longitudinal axis”.

	Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2010/0008601 to Prudencio and Great British Document No. 176,862 to Case.
Prudencio discloses the claimed invention, especially a user gripping six handles such that the user tows objects on a cloth (paragraph [0033]).  However, Prudencio does not disclose the cloth being positionable on removable wheels.  Case teaches that it is known in the art position removable wheels on an analogous collection and portage apparatus (page 2, lines 95-121).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to removable position wheels on the cloth of the collection and portage apparatus of Prudencio, as in Case, in order to facilitate moving the apparatus.

Allowable Subject Matter
Claims 1-14 are allowed.

Claims 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 1-14 is the inclusion of the limitation that the apparatus comprises at least four gripping handles each affixed to respective corners of a rectangular-shaped weather-resistant cloth, a first one of the gripping handles having a magnet, a second one of the gripping handles having a metal plate interlockable with the magnet of the first gripping handle when the cloth is folded, a third one of the gripping handles having a magnet, a fourth one  of the gripping handles having a metal plate interlockable with the magnet of the third gripping handle when the cloth is folded, the apparatus having eyes/grommets on first through fourth edges of the cloth, a wheels attachment pocket on the apparatus, and a wheel assembly comprising a right wheel and a left wheel connected by a shaft, wherein the shaft is removably attached to the wheels attachment pocket.  The prior art of record does not disclose or fairly suggest this limitation in claims 1-14.
The primary reason for the indication of allowable subject matter in claims 15-18 is the inclusion of the limitation that the apparatus comprises at least three gripping handles each affixed to respective corners of a weather-resistant cloth, a first one of the gripping handles having an interlocking element, a second one of the gripping handles having an interlocking element interlockable with the interlocking element of the first gripping handle when the cloth is folded along a longitudinal axis, a third one of the gripping handles having an interlocking element, a fourth one  of the gripping handles having an interlocking element interlockable with the an interlocking element of the third gripping handle when the cloth is folded along a longitudinal, a wheels attachment pocket on the apparatus, and a wheel assembly comprising a right wheel and a left wheel connected by a shaft, wherein the shaft is removably attached to the wheels attachment pocket.  The prior art of record does not disclose or fairly suggest this limitation in claims 15-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734